Wall, J. This was a proceeding by mandamus to compel the Board of Education of District No. 1, T. 8, etc., to restore the relator to the privileges of a pupil in the public school of said district. A .demurrer was sustained to the amended answer, and there was judgment for a peremptory writ as prayed, with costs, and an award of execution therefor. The record having been brought here by appeal of the board, the appellee moved the court below to amend the judgment by striking out the award of execution for cost which, as appears by the additional record now filed, was done. Thus a confessed error has been corrected, but the cost of the appeal must fall upon the appellee as the judgment would necessarily have been reversed because of such error. Shiply v. Spencer, 40 Ill. 107; Seely v. Pelton, 63 Ill. 105. It appears from the record that the relator was suspended from the school November 9, 1888, until he would comply with the requirements of the board. This suspension would not be construed to continue beyond the school year then current, and as that year has now expired the relator presumably is not now debarred of school privileges. The only point having legal significance remaining in the record is as to the costs in the court below which were adjudged against the board. To determine the propriety of that judgment it will be necessary to consider the facts presented by the pleadings. The petition avers that the relator is fourteen years of age and a resident of said district, and had been in attendance as a pupil in the school ; that on the 9th of November, 1888, he was illegally suspended because he had refused to give to the superintendent the name of another pupil whom he (relator) thought was guilty of defacing the school building by obscene writing thereon. The answer admits the relator was a pupil and that he was suspended, alleges that some obscene writing (setting it out) very gross and in such large letters as to be legible across the street was found upon the building, and that relator was asked, as were other pupils, what he knew about it, and that he told the superintendent and the school committee that another boy had given him the name of the boy who did it, hut he refused to give the name of the boy, for which disobedience he has been suspended until he would give the name, or say that the name had not been given to him, which suspension was by the board approved. That afterward, in February, 1889, the relator appeared before the board, and still persisting in his refusal to tell what he knew, though modifying somewhat, but not materially, his former statement as to the nature of the information he possessed, he was requested by the board t'o ask his mother to come there so that the board might confer with her about the matter, which he in very insolent terms refused to do, and then applied the most profane and obscene epithets to the board and went away. The expressions used by him on that occasion are set out in the answer, but on account of their indecency are omitted here. It is true, as suggested by counsel in argument, that the common schools are provided and maintained by taxation, that their benefits are rightly to be enjoyed by all, and that one who is improperly excluded sustains an injury which the law will redress. But the enjoyment of the right thus furnished by the State at public expense is necessarily conditioned upon that degree of good conduct on the part of each which is indispensable to the comfort and progress of others. As in all other forms of social life, the individual must surrender a certain measure of his natural independence and must submit to be governed by those rules which have been found necessary; and very much as in the family, there is absolute necessity for strict obedience to all reasonable requirements of those who are in authority. The ordinary laws of decency and propriety in conduct and in speech can not be disregarded, and when broken there must be prompt and effective punishment, otherwise the great objects of the school will fail of accomplishment. It need not be argued that the defacement of a public school building by obscene writing thereon is an intolerable offense and that the most radical measures should be resorted to, if necessary, to prevent a repetition of it. It is the duty of all good citizens to uphold the officers of the law and when called upon by a grand jury every man may be required to state upon oath what he may know as to the perpetration of any crime or misdemeanor, though he is, of course not bound to criminate himself. So here every pupil, when called upon by the superintendent or by the board, should, as a matter of duty and loyalty to what is essential for the common welfare, freely state anything within his knowledge not self-criminating, that will’ assist in bringing the offender to justice and thereby tend to the repression of all such offenses. If he refuses to do this he is guilty of disobedience, for which reasonable punishment may be inflicted. By the provisions of the school law, Secs. 49, 83, the board may suspend or expel a pupil for “ gross disobedience or misconduct.” We shall not discuss the question whether the decision of the board in such a case is so far judicial in its nature and so much within their discretion as not to be the subject of review in legal proceedings, but shall assume that the law may and will, in proper cases, set aside such decisions and grant appropriate relief where manifest wrong and injustice appear. It is to be conceded, however, that the case must be clear, and that much must be presumed in favor of the action of the board and much should be left to their discretion. The duty of a school teacher and of school directors is to a great extent parental, and in the administration of their power they must be guided by wise judgment. Many circumstances and considerations not easily stated on paper, may properly influence their action. Insubordination in a large public school is dangerous in the extreme. Firmness and decision may often be essential to good order, and the timely and prompt correction of a few turbulent spirits may be absolutely necessary to prevent the further spread of misrule. When done in good faith such acts should receive very favorable consideration in the courts. In this case, upon the facts disclosed by the answer, the board was clearly warranted in suspending the relator. He was guilty of gross disobedience in refusing to furnish what information he had when called on for that purpose. For such refusal of a witness to testify before a grand jury or upon a trial he may be fined and imprisoned. By his misconduct, when before the board in February, the relator forfeited all rights to reinstatement until suitable reparation therefor was tendered. It would be unwise and unreasonable to open the door of the court to one so forgetful of duty and so wanting in the respect due from a youth to his superiors in age and authority. Here is a boy of fourteen who has defied the proper command of his school superintendent and who hr.? been guilty of an outrageous breach of decorum toward the board, who were for the time being his judges, asking the law to reinstate him as a pupil. If he could succeed under those circumstances, the power of the superintendent and the board would justly be regarded as very insignificant and the influence of the example would be exceedingly unfortunate. The extraordinary remedy by mandamus, which is to be invoiced only in clear cases, and which is dependent upon a sound judicial discretion, should not be granted upon the facts set forth in the pleadings. It was error to sustain the demurrer to the amended answer. The judgment will be reversed and the cause remanded. Reversed and remanded.